Per Curiam.
This suit involves the disputed ownership of land containing an access drive to plaintiffs’ property. Plaintiffs sought to have the court determine that they had a prescriptive easement with regard to the driveway supposedly located on defendants’ property and desired that defendants be restrained from interfering with plaintiffs’ use of that portion of the property.
After both parties presented testimony and evidence, the trial court concluded that plaintiffs had legal title to the property in question and entered a judgment accordingly. Defendants appeal that decision.
We find no reversible error in the trial court’s judgment. Affirmed. Costs to plaintiffs.